          Case 2:17-cv-05745-GJP Document 42 Filed 12/19/18 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JANASIA WADLEY,                               :      CIVIL ACTION

                vs.                          :       NO. 17-05745

KIDDIE ACADEMY INTERNATIONAL, :
INC., et al.

                                            ORDER

               AND NOW, TO WIT: This 19th day of December, 2018,
it having been reported that the issues between the parties in the above action has been settled
and upon Order of the Court pursuant to the provisions of Rule 41.1(b) of the Local Rules of
Civil Procedure of this Court, it is

              ORDERED that the above action is DISMISSED with prejudice, pursuant to
agreement of counsel without costs.

                                                  KATE BARKMAN, Clerk of Court


                                                  BY: /s/ Katie Rolon
                                                      Katie Rolon
                                                      Civil Deputy Clerk

Copies Emailed on 12/19/18 to:
 Samuel C. Wilson, Esq.
 Rufus A. Jennings, Esq.

Civ 2 (7/83)

41.1(b)
